DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/9/2019 and 7/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lifting mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
Claim limitation “lifting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (JP 2007190623) in view of Yamazaki et al. (JPH 0985574).
Regarding these claims Fujita teaches:
1. A dust collection deburring apparatus for deburring work to a product placed on a pallet, the dust collection deburring apparatus comprising: 
a work table apparatus (11) configured to allow the product (W) together with the pallet (8) to be placed on and allow a worker to perform the deburring work (is capable of); 
a chip antiscattering apparatus (12+13+20) arranged so as to surround the work table apparatus (clearly seen in Figs) and configured to prevent scattering of chips (is capable of).  
2. The dust collection deburring apparatus according to claim 1, the work table apparatus including: 
a table (11); and 
a rotating mechanism (11b) supported by the table, and configured to support the pallet and the product placed on the table in a rotatable manner around a rotary axis extending in a vertical direction (about axis C; is capable of; ¶ [0020]).  
4. The dust collection deburring apparatus according to claim 2, wherein the work table apparatus includes a lifting mechanism (3) configured to move the table upward and downward in the vertical direction (is capable of; ¶ [0020]).  
7. The dust collection deburring apparatus according to claim 1, wherein the chip antiscattering apparatus includes a partition wall part (12+13+20) vertically provided so as to surround the work table apparatus (clearly seen in Figs), and the partition wall part is configured so that at least a part (20) of the partition wall part is allowed to perform rotation around a central axis extending in a vertical direction (is capable of; clearly seen in Figs), and that the rotation forms at least one of a worker entrance opening and a product delivery opening (12d), the worker entrance opening is configured to allow a worker to enter an inside of the partition wall part and exit to an outside of the partition wall part, and the product delivery opening is configured to allow the product together with the pallet to be delivered to and from the work table apparatus inside the partition wall part (is capable of; clearly seen in Figs).  
8. The dust collection deburring apparatus according to claim 7, wherein the partition wall part is configured, so that a part of the partition wall part is allowed to perform the rotation to be slid in a direction along a wall surface of the partition wall part and that a sliding operation for open forms the product delivery opening (is capable of; clearly seen in Figs 1, 3, 4).  

	Fujita does not explicitly teach:
1. a chip suction collection apparatus including a dust collecting device configured to suck air from an internal space surrounded by the chip antiscattering apparatus to suck the chips generated in the deburring work.
2. a chip pan supported by the table and placed on the table.
3. The dust collection deburring apparatus according to 18P00941US0(FANF-589US)18 claim 1, wherein the chip suction collection apparatus is configured so that the dust collecting device sucks and collects the chips received by a chip pan.  
5. The dust collection deburring apparatus according to claim 1, the dust collection deburring apparatus comprising: 
a blower device configured to send air from behind the worker entering an inside of the chip antiscattering apparatus to perform the deburring work, toward the product placed on the work table apparatus.  
6. The dust collection deburring apparatus according to claim 5, wherein the blower device is configured so that air blows from behind obliquely to the worker entering the inside through a worker entrance opening disposed to the chip antiscattering apparatus to perform the deburring work, and further forms an air curtain configured to obstruct the worker entrance opening.  
10. The dust collection deburring apparatus according to claim 2, wherein the chip pan includes a wall part projecting upward and extending along a peripheral edge of the chip pan, and the peripheral edge with at least the wall part is formed so as to be in contact with and along an inner surface of the partition wall part of the chip antiscattering apparatus.

	Yamazaki teaches that it is well known to provide apparatuses in which a workpiece is worked on which comprises a table (1b) on which the workpiece (W) is set, the table having a chip suction collection apparatus including a dust collecting device (4a) and a chip pan (7a) on the table (Figs 1&5), the chip suction collection apparatus collecting chips received by the chip pan (clearly seen in Figs; ¶ [0004]), and a blower device (6) to direct air from behind a worker towards the table obliquely to form an air curtain (¶¶ [0004 & 16]), wherein the chip pan includes a wall part (8d) projecting upward which contacts the back partition wall of the chip antiscattering apparatus (clearly seen in Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Fujita to incorporate the teachings of Yamazaki and provide for the structure as recited above.  Doing so would allow the apparatus to control any particulate that may be formed/scatter during processing of the workpiece, thereby creating a cleaner and safer work environment.
Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Landerer is cited as disclosing a work enclosure of similar form/function to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723